DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 6/2/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	 
Election/Restrictions-re-iterated
Applicant’s election without traverse of Group I, claims 1-23, 25, 27, 32-34, 37 (species HCDRs of SEQ ID NO. 1 or 33, 65 or 97 and 129, LCDRs of SEQ ID NO. 161, 181 and 201, VH of SEQ ID NO. 236 and VL of SEQ ID NO. 256) in the reply filed on 9/2/21 remains acknowledged. 
Claims 25 and 38 are withdrawn from consideration as being drawn to a non-elected inventions.
Claims 1-23, 27, 32-34 and 37, as they read on the elected species, are currently under examination.
Withdrawal of Rejections/Objections

The rejection of claims 1-13, 16-23, 27, 32-34 and 37 under 35 U.S.C. 103 as being unpatentable over [Thanos et al US 2014/0046030 or Thanos et al US 9738724] in view of Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014) is withdrawn in view of the proper statement under 102(b)(2)(c). 
The rejection of claims 1-13, 16-23, 27, 32-34 and 37 under 35 U.S.C. 103 as being unpatentable over [Thanos et al US 2015/0017187 or Thanos et al US 964039] in view of Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014) is withdrawn in view of the proper statement under 102(b)(2)(c).
The rejection of claims 1-13, 16-23, 27, 32-34 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9764039 in view of Thanos US 2014/0046030, Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014) is withdrawn in view of the proper statement under 102(b)(2)(c) to exclude the secondary references Penta and Kline as prior art.
The rejection of claims 1-13, 16-23, 27, 32-34 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9738724 in view of Thanos US 2015/0017187, Penta et al WO 2016/014434 (priority to 7/22/2014), Kline WO 2016/123582 (priority to 1/30/2015), Hampl et al US 2014/00933495, Park et al EP 953639 and Lonberg et al WO 2016/081748 (priority to 11/21/2014) is withdrawn in view of the proper statement under 102(b)(2)(c) to exclude the secondary references Penta and Kline as prior art.
The claims objections to claims 9 and 10 is withdrawn in view of the amendment to the claims.
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.
The rejection of claims 1-13, 16-23, 27, 32-34 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,975,150 in view of Thanos et al US 2014/0046030 or Thanos et al US 9738724 Thanos US 2015/0017187 or Thanos et al US 9764039, Hampl et al US 2014/00933495 and Kline WO 2016/123582 (priority to 1/30/2015) is withdrawn in view of the proper statement under 102(b)(2)(c) to exclude the secondary reference Kline as prior art.
Response to Arguments

Claim Objections
Claims 1-23, 27, 32-34 and 37 remain objected to because of the following informalities:  they contain non-elected species.  Appropriate correction is required.
Applicant requests examination to continue to the next species.  Once the Examiner finds allowable subject matter, the Examiner will move on to the next species.  However, until the time when all species are either examined or cancelled, the objection remains.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23, 27, 32-33 and 37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-65, 68-69, 74-75, 80, 83-87, 90, 94 and 96 of copending Application No. 16633566 (reference application).  The reasons for this rejection are of record in the non-final action mailed 3/29/22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
This rejection is held in abeyance since this is a later filed case.  



Claims 1-23, 27, 32-34 and 37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 45, 50-51, 53, 58-65, 68-69, 74-75, 80, 83-87, 90, 94 and 96 of copending Application No. 16633566 in view of Thanos et al US 2015/0017187.  The reasons for this rejection are of record in the non-final action mailed 3/29/22.
Response to Arguments
This rejection is held in abeyance since this is a later filed case.  



Claims 1-5, 7-13, 16-23, 27, 32-34 and 37 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,975,150 in view of Thanos et al US 2014/0046030 or Thanos et al US 9738724 Thanos US 2015/0017187 or Thanos et al US 9764039 and Hampl et al US 2014/00933495.  The reasons for this rejection are of record in the non-final action mailed 3/29/22.
Response to Arguments
Applicant argues that the patent claims are directed to antibodies whereas the instant set of claims is directed to antibody drug conjugates and that the claims of the patent are not directed non-natural amino acids at specific sites and a payload moiety that is covalently linked to said amino acid.  The secondary references were brought in the meet these limitations.
Applicant argues that the “Office has not articulated why the antibodies of instant claim 1 would be selected out of the numerous possible claimed antibodies” in the patent for antibody conjugation.  In claims 1 and 2 of the patent, the claims are directed to, at most, 9 anti-CD74 antibodies, one of which reads on applicant’s elected species.  Nine antibodies is not “numerous” and applicant’s elected antibody is specifically disclosed in the claims of the patent.  
Applicant argues that Hampl is directed to the use of antibodies directed to a different target than CD74, the target being EFNA, and that the therapeutic moieties (DM1, MMAE and MMAF) are only mentioned twice in the reference.  Applicant appears to be arguing that the reference is non-analogous art.  Hampl was cited to show that the anti-cancer agents, MMAE, MMAF DM1 and amanitins are known in the art and can be used in conjugation therapy for the treatment of hyperproliferative diseases.  This is not non-analogous art, as applicant is asserting, because one of skill in the conjugation art, would look to references dealing with conjugation of antibodies to drug.  
Applicant also argues superior results, citing Examples 3 and 8 of the specification.  It is assumed that applicant meant Examples 5-8, as Example 3 does not show and in vitro or in vivo data.  Examples 5-8 are not a proper showing of unexpected results.  A proper showing of unexpected results is a direct comparison between the closest prior art and applicant’s compound.  No such comparison is found in Examples 5-8.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643